Order filed, May 16, 2013.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00024-CV
                               ____________

           MOHAMMED KHAN AND TASNEEM KHAN, Appellant

                                      V.

   SAFECO SURPLUS LINES, CRAWFORD & COMPANY AND GARY
                    WHIGHTSIL, Appellee


                   On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 04-DCV-135176


                                   ORDER

      The reporter’s record in this case was due May 09, 2013. See Tex. R. App.
P. 35.1.   Appellant has been found indigent and entitled to proceed without
payment of costs. Appellant has provided this court with evidence the record has
been requested.
      The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Elizabeth Wittu, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM